12/10/2018              New data
                       Case      show how few black and Hispanic
                             1:18-cv-11657-ER            Documentstudents 19-5
                                                                          benefit from Discovery
                                                                                    Filed        program for
                                                                                            12/13/18         students
                                                                                                           Page    1 who missed SHSAT cutoff
                                                                                                                      of 17

                                                                                                                           NEWSLETTERS



  Locations   ›    Topics       Connect        About Us



                            ›




                                          ›




                                                         ›
                                             SPONSOR




     ĉ   DEJA VU


    New data show how few black and Hispanic
    students benezt from New York City’s specialized
    high school diversity program
    BY ALEX ZIMMERMAN ĉ-ĉ AUGUST 14, 2018




    Newark students who hope to attend one of the district's six magnet schools will have to take a new exam in January.




https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                    1/17
12/10/2018              New data
                       Case      show how few black and Hispanic
                             1:18-cv-11657-ER            Documentstudents 19-5
                                                                          benefit from Discovery
                                                                                    Filed        program for
                                                                                            12/13/18         students
                                                                                                           Page    2 who missed SHSAT cutoff
                                                                                                                      of 17
         A program intended to diversify the city’s elite specialized high schools continues to
         help far more white and Asian students than black and Hispanic ones, according to
         new data released Tuesday.

      SPONSOR




         The initiative, known as the Discovery program, aims to promote diversity at the eight
         elite high schools by offering admission to students from high-need families who
         score just below the entrance exam cutoff if they successfully complete summer
         coursework.

         This year, Asian students represented 64 percent of students admitted through
         Discovery, (despite being 16 percent of the city’s students), while black and Hispanic
         students combined make up just 22 percent (a group that represents nearly 70 percent
         of the city’s students). Last year, 67 percent of students admitted through Discovery
         were Asian and 18-20 percent were black or Hispanic.

         And while black and Hispanic students get more offers through Discovery than they
         do in the typical admissions process — where just 10.4 percent of offers went to black
         and Hispanic students this year —ïthe program does not make a big difference
         because such a small share students actually get admitted through Discovery. This
         year, 6 percent of ninth graders were admitted through the program.

         Discovery has expanded under Mayor Bill de Blasio, from 58 students in 2014 to an
         expected 250 this coming school year. But despite the program’s growth, it has had
         little effect on making the city’s elite high schools more racially representative of the
         city’s overall student population.

         The preliminary numbers released Tuesday help show why the city is changing the
         program.

https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                    2/17
12/10/2018              New data
                       Case      show how few black and Hispanic
                             1:18-cv-11657-ER            Documentstudents 19-5
                                                                          benefit from Discovery
                                                                                    Filed        program for
                                                                                            12/13/18         students
                                                                                                           Page    3 who missed SHSAT cutoff
                                                                                                                      of 17
         A|er years of these meager results, the city is expanding the program even further
         and tweaking its rules to include more black and Hispanic students — a key pillar of
         de Blasio’s controversial plan to make the schools more racially representative of the
         city’s students.




                                        Chalkbeat New York
                 Stay on top of New York education news with our morning newsletter.

                   Email Address


                                                                    SUBSCRIBE


                 “I didn’t even know what I was missing, but as soon as Chalkbeat’s info started rolling in, it was like a
                 part of my brain just started lighting up. You need what they have to ower.” — Tim L.




         Read more: Fair and objective or useless and biased? A Chalkbeat guide to the case for
         and against New York City’s specialized high school test

         By 2020, each of the specialized schools that determine admission based solely on a
         single exam will be required to reserve 20 percent of their seats for students in the
         Discovery program. (Stuyvesant High School, which is participating in the program
         for the zrst time this year, admitted 23 students through Discovery. Under the mayor’s
         plan, the school will have to increase that number sevenfold.)

         To ensure it helps more black and Hispanic students than it does right now, the
         program will be restricted to students at high-poverty schools, which tend to enroll
         more black and Hispanic students. (Currently, the program is only restricted to high-
         need students from any middle school in the city.)

         By itself, that change is expected to have only a modest effect, increasing black and
         Hispanic student enrollment to 16 percent, up from about 9 percent today. But unlike
         the mayor’s plan to get rid of the entrance exam entirely, which would have a more
         dramatic effect on diversifying the schools, expanding the Discovery program is
         something de Blasio can do without approval from the state legislature.

https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                    3/17
12/10/2018              New data
                       Case      show how few black and Hispanic
                             1:18-cv-11657-ER            Documentstudents 19-5
                                                                          benefit from Discovery
                                                                                    Filed        program for
                                                                                            12/13/18         students
                                                                                                           Page    4 who missed SHSAT cutoff
                                                                                                                      of 17
         “By changing the Discovery eligibility criteria starting next year, we’ll support greater
         geographic, racial, and socioeconomic diversity at our specialized high schools,”
         education department spokesman Will Mantell wrote in an email.



         By Alex Zimmermanĉĉĉĉĉ ĉĉ @AGZIMMERMANĉĉĉĉĉ ĉĉ AZIMMERMAN@CHALKBEAT.ORGĉĉĉĉĉ



         IN THIS STORY: DISCOVERY PROGRAM, MAYOR BILL DE BLASIO, NEW YORK CITY DEPARTMENT OF EDUCATION, SHSAT, STUYVESANT
         HIGH SCHOOL




                 View Comments




     ĉ   COLLEGE DREAMING


    A new law is helping undocumented students in
    New Jersey attend college, but challenges remain
    BY ASHLEY OKWUOSA ĉ-ĉ 7 HOURS AGO                                                                          PHOTO: Courtesy photo/Chalkbeat

    Gloria, Nestor, and Sergio at Gloria’s graduation from Essex County College in Newark in 2018 




         This story was produced by the Teacher Project, an education reporting fellowship at
         Columbia Journalism School, in partnership with Chalkbeat and WNYC.ïAshley
         Okwuosa is a reporting fellow with the Teacher Project.

      SPONSOR


         When New Jersey’s governor signed a law in May giving undocumented immigrant
         students access to state znancial aid for college, Gloria Rodriguez was prepared. The
         22-year-old Orange resident had been working toward this moment for nearly a
         decade — about the same time it had taken the law’s supporters to get the bill passed.
https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                      4/17
12/10/2018              New data
                       Case      show how few black and Hispanic
                             1:18-cv-11657-ER            Documentstudents 19-5
                                                                          benefit from Discovery
                                                                                    Filed        program for
                                                                                            12/13/18         students
                                                                                                           Page    5 who missed SHSAT cutoff
                                                                                                                      of 17
         Years of motivated, diligent schoolwork had enabled her to graduate as the
         valedictorian of her class at West Caldwell Tech High School in 2016. But without
         access to state or federal aid at the time, Gloria could only afford community college.

         “That was my only plan,” she said.

         She attended Newark’s Essex Community College and applied last spring, as she was
         wrapping up her associate’s degree, to four-year universities to continue her
         education. But while accepted to several, she had little hope of attending any of them.
         Money in her family, which includes her parents and four siblings, was too tight. Her
         father, who migrated from Puebla, Mexico 18 years ago, worked as a landscaper,
         earning roughly $30,000 a year.

         The new law suddenly gave Gloria hope. She immediately gathered her parents’ tax
         returns, proof of residency, and high school verizcation — all required for the
         application — and submitted them online in June. Then began a nervous wait.

         New Jersey is the tenth state in the country to provide both in-state tuition discounts
         and state znancial aid for college for undocumented students. As of 2016, New Jersey
         had about 60,000 undocumented residents between the ages of 18 and 24, according
         to data from theïMigration Policy Institute, who are potentially eligible for this new
         assistance.




                                           Chalkbeat Newark
                 Start your week strong with the most important education news in Newark


                   Email Address


                                                                    SUBSCRIBE


                 “Chalkbeat gives you an authoritative, at-a-glance overview of major education news and topics,
                 both local and national.” — Megan M.




https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                    5/17
12/10/2018              New data
                       Case      show how few black and Hispanic
                             1:18-cv-11657-ER            Documentstudents 19-5
                                                                          benefit from Discovery
                                                                                    Filed        program for
                                                                                            12/13/18         students
                                                                                                           Page    6 who missed SHSAT cutoff
                                                                                                                      of 17
         Just shy of a third of these residents are already enrolled in college — either two or
         four-year institutions. Another subset of students — no one knows exactly how many
         — are not high school graduates or haven’t attended a New Jersey high school for at
         least three years, a requirement to receive aid under the law.

         And then there are students like Gloria, one of 1,365 undocumented New Jerseyans
         who applied for the aid by the zrst deadline of September 15. The number is small
         owing partly to a bumpy rollout and to less-than-ideal timing, an experience that
         holds lessons for other states looking to expand access to higher education.

         Among the biggest challenges have been simply spreading the word and gaining the
         buy-in of students and families that o|en have little familiarity with an already
         labyrinthe process of college admissions and znancial aid. This is especially true at a
         political moment when distrust of the government is running high, due to high-
         prozle roundups of undocumented workers across the country by the Immigration
         and Customs Enforcement agency, or ICE.

         “I think today’s national climate makes things a little bit trickier,” said Nicholas
         Ramjattan, assistant manager of znancial aid at Rutgers University-Newark. “There
         are a lot more folks who are more fearful today than they were two years ago.”

         Teachers and administrators say they have also received little to no information about
         the specizcs of the new law, a task that has largely fallen to already besieged local
         immigrant groups and overworked college representatives.

         “There’s no mandatory training for [high school] counselors to have to know this
         stuff,” said Nedia Morsy, lead organizer at Make the Road New Jersey, an immigrant
         advocacy organization. And although educators and immigrant advocates say New
         Jersey should be applauded for how quickly it has tried to implement the program,
         more needs to be done if access to higher education is to expand in the ways the law’s
         backers imagined.

         A decade-long zght

         The battle to provide this aid is partly a Newark story, beginning with Teresa Ruiz, a
         former pre-kindergarten teacher who grew up in Newark’s North Ward and who in
         2008 became New Jersey’s zrst Hispanic woman elected to the state senate. In the
         years since, she has become a political powerbroker and a leading voice in state
         education policy. (Ruiz reportedly played a critical role, for example, ensuring that
         Roger León, a lifelong Newarker and the son of Cuban immigrants, would become

https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                    6/17
12/10/2018              New data
                       Case      show how few black and Hispanic
                             1:18-cv-11657-ER            Documentstudents 19-5
                                                                          benefit from Discovery
                                                                                    Filed        program for
                                                                                            12/13/18         students
                                                                                                           Page    7 who missed SHSAT cutoff
                                                                                                                      of 17
         Newark’s zrst Hispanic schools superintendent and the zrst to oversee the district
         a|er decades of state oversight.)

         Three weeks a|er Ruiz was sworn into ofzce, she and Democratic colleagues in the
         senate introduced a bill that would grant undocumented students access to in-state
         tuition rates. It also outlawed community colleges from barring undocumented
         students from enrolling.

         The bill fell short of the necessary votes. Five years later, Ruiz tried again a|er Chris
         Christie, the state’s former Republican governor, took ofzce. Christie, however, was
         eyeing a Presidential run at the time and was leery of the proposal, worrying in 2013
         to one radio station that he didn’t want New Jersey becoming “a magnet state” for
         undocumented immigrants.

         But citing the economic benezts to the state, Christie did eventually back Ruiz’s
         original bill, giving it the support it needed to pass. He called it an opportunity for
         New Jersey to maximize its investment in undocumented students whom the state
         had already spent hundreds of thousands of dollars educating in grades K through 12.
         Starting in 2014, undocumented students became eligible in many cases for in-state
         tuition levels, which lowered the cost of higher education for their families. Actual
         aid, however, remained off the table.

         “It deznitely helped a lot more people be able to go to college, and it made it
         affordable — but not affordable enough,” said Giancarlo Tello, co-founder of
         UndocuJersey, which provides educational resources for the state’s undocumented
         students. A 2015 report from the College Board listed New Jersey as the fourth most
         expensive state for college in a state where undocumented families make just under
         ï$35,000 annually on average.

         A|er Christie le| ofzce, Ruiz found a new ally in newly-elected Democratic Governor
         Phil Murphy, who campaigned on a promise to support New Jersey’s undocumented
         population. Legislation to provide state aid for college for undocumented students
         advanced quickly a|er Murphy was sworn in last January. The bill passed both the
         senate and assembly by April, and moved off Murphy’s desk the next month as law.

         It had an immediate impact on Gloria Rodriguez.

         A journey from Mexico — and a father’s “biggest blessing”




https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                    7/17
12/10/2018              New data
                       Case      show how few black and Hispanic
                             1:18-cv-11657-ER            Documentstudents 19-5
                                                                          benefit from Discovery
                                                                                    Filed        program for
                                                                                            12/13/18         students
                                                                                                           Page    8 who missed SHSAT cutoff
                                                                                                                      of 17
         Unlike some other states, under New Jersey’s new law, students can use its znancial
         aid at both public and private universities within the state. As a result, Gloria was able
         to accept admission to Bloomzeld College, a private university not far from her
         family’s home. She liked this proximity and how the campus’ verdant lawn was
         surrounded by small bungalows. Most important, the college’s education program
         was well-ranked. As early as elementary school, Gloria had dreamed of becoming a
         special education teacher.
                                                                                               PHOTO: Courtesy photo/Chalkbeat

                     The Rodriguez family at dinner


         “It’s something that I know that I have the patience for,” she said. “I would do
         anything to help someone who needs my help.”

         For years, Gloria’s family had been on a personal mission to get at least one of the
         family’s zve children — all undocumented — into a four-year college. Her father,
         Constantino, a farm worker, emigrated from Mexico on his own in 2000, hoping for
         better treatment for his severe asthma attacks. He quickly found work as a
         landscaper. His wife, Valentina, and oldest son, Sergio, joined him two years later.

         In 2004, Gloria, her two older sisters, and younger brother, Nestor, followed. They
         traveled by car from Mexico. Gloria remembers very little about the trip other than it
         was long and uncomfortable. But the promise of being reunited with her family kept
         her spirits up.

         “We couldn’t think of anything else other than the fact that we were going to see my
         dad and Sergio,” she recalled.

         Her father, a devout Catholic, described having his family together in New Jersey as
         his “biggest blessing.”

         Sergio, the oldest Rodriguez son, had dreamed of attending university and studying to
         become an engineer or architect. But when he graduated from East Orange High
         School in 2012 near the top of his class, undocumented students were not yet eligible
         even for in-state tuition rates. Sergio, 25, says he did not get a welcoming reception
         from most of the community colleges and vocational programs he approached. They
         all asked if he had a green card or social security number.

         “I used to say no,” Sergio said. “And they were like, ‘Oh, well, you have no chance to
         study.’”



https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                    8/17
12/10/2018              New data
                       Case      show how few black and Hispanic
                             1:18-cv-11657-ER            Documentstudents 19-5
                                                                          benefit from Discovery
                                                                                    Filed        program for
                                                                                            12/13/18         students
                                                                                                           Page    9 who missed SHSAT cutoff
                                                                                                                      of 17
         Sergio decided to save for college by painting houses and doing other small jobs. But
         he quickly realized that paying tuition out-of-pocket wouldn’t be feasible for years, if
         ever. “I gave up trying,” he said. His two sisters, Rosa and Ruzna, decided to go
         straight to work a|er high school to contribute to the family’s income.

         “An Ivy League School — or Essex County College”

         A|er graduating high school in 2016, Gloria picked up the baton, applying to half a
         dozen schools in the state, including Rutgers, Montclair State University, and Fairleigh
         Dickinson. But she only received one scholarship offer, from Fairleigh Dickinson; at
         $10,000, it barely made a dent in the more than $30,000 sticker-price for tuition.

         So Gloria decided to scale back her ambitions and enrolled at Essex, where she could
         receive a small scholarship from an organization called The Dream.US that helps
         recipients of the Obama-era DACA program attend college.

         Jose Mercado, a guidance counselor at Newark’s Science Park High School, says that
         Gloria’s case is far from unique, even at a top public magnet school like Science Park,
         which has selective admissions. Before the new law, undocumented students with
         strong academic records in New Jersey typically had only two options: Get into an
         elite private school that could afford to offer a large scholarship — or community
         college.

         Such students “either went to an Ivy League school —ïor Essex County College,” he
         said. “There was no middle ground.”

         So when the new law was approved late in the spring, immigrant families and
         advocates were elated. But the timing le| little time for recent graduates to change
         course or benezt in time for the fall semester.

         “At this point, students are already wrapped up,” said Brian Donovan, vice principal of
         the bilingual program at Newark’s East Side High School. ï“For someone who’s a
         senior, and they’re znding out this information at the end of the school year, it’s kind
         of hectic.”

         The confusion was evident at a June event at the school, where about 100
         undocumented students and parents gathered to learn about the change from school
         staff, recalled Donovan. They lobbed question a|er question about who was eligible
         for the aid, how to apply, and the status of DACA, given President Trump’s stated
         desire to rescind the program.

https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                    9/17
12/10/2018             New data
                      Case      show how few black and Hispanic
                            1:18-cv-11657-ER            Documentstudents19-5
                                                                         benefit from Discovery
                                                                                  Filed         program for
                                                                                          12/13/18          students
                                                                                                         Page    10who
                                                                                                                     of missed
                                                                                                                        17 SHSAT cutoff
         Donovan said that he struggled to enumerate the eligibility requirements and
         necessary documents — much less whether it was safe to apply at all. “It was like
         when a teacher needs to teach something, and they’re not prepared,” he said.

         Like other teachers, Donovan noted that the school had never received guidance from
         the state — or anyone else — about how to communicate with students, a problem that
         has arisen in other states with similar programs. Instead, the process is o|en le|
         entirely to individual educators to research if they wish to share their states’ laws
         regarding undocumented students and college access. (One undocumented student
         from Plainzeld, for instance, said that her high school counselor suggested she attend
         college in Canada, because the counselor was unsure what options were available to
         the student in New Jersey.)

         Even for those who did apply over the summer, uncertainty reigned. Nicole Romero, a
         22-year-old undocumented student from Peru who lives in Paterson, said that
         although she applied in May as soon as the application appeared online, she didn’t
         hear back until a|er the new school year had started in August.

         “I spent the whole summer stressing about whether or not I would get aid,” she said. ïï

         A coveted scholarship declined

         Gloria Rodriguez was luckier. Because she had already applied to four universities and
         been accepted that spring, she was in a position to take advantage of the potential aid.
         She heard in August that she would receive an estimated $12,000 from the state’s
         Tuition Aid Grant program in addition to a private scholarship from Bloomzeld
         College. ïShe was one of 665 students statewide who were approved for such
         assistance. As of November, 350 other applications were still pending, and 350 had
         been denied.

         College “was one of my biggest dreams, and now it’s actually happening!” she said.

         But Gloria’s brother, Nestor, the baby of the family, wasn’t so fortunate. He was a high
         school senior at West Caldwell Tech High School last school year and a soccer star on
         the school’s team. Not knowing that he was undocumented, the soccer coach at the
         College of St. Elizabeth in Morris Township last winter offered Nestor an athletic
         scholarship. But it still wasn’t enough, by itself, to make the college’s tuition
         affordable.




https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                               10/17
12/10/2018             New data
                      Case      show how few black and Hispanic
                            1:18-cv-11657-ER            Documentstudents19-5
                                                                         benefit from Discovery
                                                                                  Filed         program for
                                                                                          12/13/18          students
                                                                                                         Page    11who
                                                                                                                     of missed
                                                                                                                        17 SHSAT cutoff
         Given the uncertainty about whether additional aid would be available, Gloria
         encouraged Nestor to focus his sights on community college — as she had done.

         “I told him go to Essex County College, make sure you do well in all your classes. And
         once you graduate, you might be able to transfer,” she said.

         By the time Nestor learned he might qualify for state aid under the new law in
         addition to the sports scholarship, Nestor, who loved nothing more than playing
         soccer, had declined the coach’s offer.

         “Are they going to take my parents away?”

         The timing of the law has presented other challenges as well. Morsy, the lead
         organizer at Make the Road, says that with DACA in {ux and a barrage of
         immigration-related dispatches from the federal government, it’s been hard for
         schools to stay on top of laws and policies affecting their immigrant students — much
         less win their trust in deeply uncertain times.

         In 2017, President Trump signed an executive order stating that anyone living in the
         country illegally would be subject to arrest, detention, and possible deportation. This,
         coupled with increased cooperation between law enforcement ofzcials and ICE in
         New Jersey reignited a fear among undocumented families who had lived in the state
         for years.

         Yari Pares, a guidance counselor at Newark’s East Side High School, said some of his
         immigrant students feared applying for the new aid might lead to deportation. “They
         asked, ‘If I sign up for this, are they going to take my parents away? Are they going to
         come and get me?’”

         Other states with similar programs have seen the numbers of undocumented
         applicants shrink since Trump’s election. In California undocumented students have
         qualized for state aid since 2013 but the number of applicants plummeted last winter.

         “The headlines about immigration make people feel like they’re really in the
         spotlight,” Jane Slater, a teacher at Sequoia High School in Redwood City, Calif., told
         the Los Angeles Times. “Kids are more afraid for their families than they are for
         themselves.”

         Even for undocumented students in New Jersey who have the courage to apply, the
         specizcs of the process can still prove daunting, said Natalia Morisseau, director of
         znancial aid at Rutgers University-Newark. The Higher Education Assistance
https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                               11/17
12/10/2018             New data
                      Case      show how few black and Hispanic
                            1:18-cv-11657-ER            Documentstudents19-5
                                                                         benefit from Discovery
                                                                                  Filed         program for
                                                                                          12/13/18          students
                                                                                                         Page    12who
                                                                                                                     of missed
                                                                                                                        17 SHSAT cutoff
         Authority, or HESAA, which administers the aid, o|en asks students to verify
         information, including tax forms, proof of income, or New Jersey residency. This can
         be difzcult for students whose parents get paid under the table or live with relatives
         and don’t have their names on apartment leases.

         “It’s a population of people who’ve lived under the radar for many, many years,” she
         said. “When you live undocumented it’s just that, undocumented.”

         “A pain in the butt”

         New Jersey adopted an ambitious timeline for rolling out the aid: making the
         application available online immediately a|er Murphy signed the bill on May 9. In
         other states with similar laws, the legislation did not go into effect within the same
         academic year. David Socolow, executive director of HESAA, said his team began
         preparing months in advance out of a desire to serve as many students as possible as
         quickly as possible.

         “Their motives were good,” said John Gunkel, vice chancellor for academic programs
         and strategic partnerships at Rutgers-Newark. “But it was a very short timeline,”
         which he suspected “made it difzcult to think through and communicate through the
         issues.”

         Like California’s, New Jersey’s zrst iteration of the application form was an online
         PDF. Even ofzcials from HESAA admit that this was inconvenient for both students
         and the agency, because students could not easily save partially completed
         applications. As a result, the agency o|en received multiple versions of the same
         application when students resubmitted it if they made an error.
                                                                                      PHOTO: Courtesy photo/Chalkbeat

                           Nestor and Gloria at his high school graduation in 2018


         “It would be easier if it were a computer system where people could do ten questions,
         take a break, and come back a day later, but we couldn’t get that up and running in
         time,” said Socolow.

         Romero, the student who spent the whole summer anxiously awaiting word about her
         application, said the process would have been “overwhelming and scary” without
         support from Make the Road. When she heard from the state in August, she learned
         she’d been approved for $6,000 in aid, which she is now using to attend Montclair
         State University.



https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                               12/17
12/10/2018             New data
                      Case      show how few black and Hispanic
                            1:18-cv-11657-ER            Documentstudents19-5
                                                                         benefit from Discovery
                                                                                  Filed         program for
                                                                                          12/13/18          students
                                                                                                         Page    13who
                                                                                                                     of missed
                                                                                                                        17 SHSAT cutoff
         Another student who attends New Jersey City University said that he was told the state
         had three applications under his name, which delayed his receipt of funds. “That was
         my zrst experience with the application,” said the student, who asked that his name
         not be used given his immigration status. “I said if it’s going to be like this, that’s going
         to be a pain in the butt.”

         Delays are normal for any student receiving state aid, not just those who are
         undocumented students, said Jennifer Azzarano, a spokesperson from HESAA.
         Students are o|en asked to submit additional tax and income forms, and colleges
         have to certify that students are attending or registered to attend.

         “That’s for anyone,” she said. But the process is usually simpler, Azzarano added, for
         aid renewals.

         On October 1, HESAA launched a new online application for the 2019 spring semester
         and the 2019-20 academic year. So far, students and advocates say it’s much more
         user-friendly. “It’s way easier and more understandable,” said the New Jersey City
         University student.

         A role model: “I see her study every day”

         In the meantime, in the absence of better guidance and support from schools,
         students have looked to immigrant organizations like Make the Road, which held
         weekly workshops over the summer when school was not in session for students to
         work on their applications. But no matter how user-friendly the process becomes,
         increasing undocumented students’ access in New Jersey could benezt from broader
         changes. ï

         For example, undocumented students could be encouraged to apply for state aid as a
         matter of course, in the same way other students routinely zll out the Free
         Application for Federal Student Aid, or FAFSA, (which is so ubiquitous that over
         18,000,000 students applied in 2016-2017).

         “We need to normalize it the way we’ve normalized FAFSA,” said Jennifer Ayala,
         director of the Center for Undocumented Students at St. Peter’s University.

         The process went more smoothly for Gloria partly because she had practiced zlling
         out the FAFSA forms as a high schooler. But even a sister’s coaching and concern did
         not prove strong enough to propel her younger brother Nestor to college, at least not
         this school year. Four days before the start of the semester, Nestor decided not to

https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                               13/17
12/10/2018             New data
                      Case      show how few black and Hispanic
                            1:18-cv-11657-ER            Documentstudents19-5
                                                                         benefit from Discovery
                                                                                  Filed         program for
                                                                                          12/13/18          students
                                                                                                         Page    14who
                                                                                                                     of missed
                                                                                                                        17 SHSAT cutoff
         enroll in community college because he wouldn’t be able to play soccer. During the
         day, he now works as a cashier at a pharmacy not far from his family’s home in
         Orange; in the evenings, he practices the game. The entire family was devastated —
         especially Gloria. ï

         “It’s unbelievable,” she said. “There are other students who wish they could go to
         college and don’t have the opportunities that he has right now.”

         Even a brief detour from an academic trajectory can be costly. Research shows that
         those who don’t immediately go to college right a|er high school can lose “academic
         momentum” and are less likely to attend or earn a college diploma in the future.
         Rates of college attendance in Newark, for example, have risen in recent years. But
         many students, especially those from low-income households, have still struggled to
         complete college within six years or don’t end up at more rigorous, four-year
         institutions. The prohibitive cost of tuition and the difzculty juggling necessary jobs
         and college coursework are among the potential barriers to completion.

         With the help of state aid, Gloria has quickly acclimated to life at Bloomzeld, where
         she’s already a member of the honors college; her favorite class is Western literature.
         Ever prepared, she has already begun practicing to take a teaching certizcation exam
         called the Praxis and plans to spend as much of her winter break as possible studying.

         At family dinners, she regales her siblings with tales of college life and what she’s
         reading; she works on homework late in the night in a small home ofzce littered with
         building plans from her brother Sergio’s construction work.

         “I see her study every day,” said Sergio.

         As students see their siblings, classmates, and peers pursuing college degrees, this
         model may provide additional assistance to undocumented families. In Gloria’s
         household, this is already proving to be the case. Inspired by his big sister’s example,
         Nestor said recently that he plans to apply to college for next year.

         Gloria’s drive has reignited his passion and motivation (not to mention a small
         competitive streak). “I’m trying to be like her — ïif not better,” he said.

         WNYC’s audio version of this story can be accessed on the player below or directly on
         the WNYC website.ï




https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                               14/17
12/10/2018             New data
                      Case      show how few black and Hispanic
                            1:18-cv-11657-ER            Documentstudents19-5
                                                                         benefit from Discovery
                                                                                  Filed         program for
                                                                                          12/13/18          students
                                                                                                         Page    15who
                                                                                                                     of missed
                                                                                                                        17 SHSAT cutoff




                                                                              04:52
                                                                                               




         By Ashley Okwuosaĉĉĉĉĉ



         IN THIS STORY: AFFORDING COLLEGE, DACA, ESSEX COUNTY COLLEGE, NEWARK, TERESA RUIZ, THE TEACHER PROJECT,
         UNDOCUMENTED STUDENTS, WNYC




                 View Comments




     ĉ   MONEY MATTERS


    In zrst meeting since November election results,
    the board of Regents eyes budget for New York
    schools
    BY REEMA AMIN - 16 HOURS AGO                                                                                PHOTO: Chalkbeat file photo

    New York State capitol




         New York’s education policymakers, gathering in Albany this week, are expected to
         decide how much money they will request for school funding from the state
         legislature.

https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                   15/17
12/10/2018             New data
                      Case      show how few black and Hispanic
                            1:18-cv-11657-ER            Documentstudents19-5
                                                                         benefit from Discovery
                                                                                  Filed         program for
                                                                                          12/13/18          students
                                                                                                         Page    16who
                                                                                                                     of missed
                                                                                                                        17 SHSAT cutoff
      SPONSOR


         Members of the state Board of Regents have spent the past several months discussing
         where state education dollars are most needed next zscal year. And while their
         request will help guide lawmakers as they hash out a spending plan by the April 1
         deadline, the znal dollar amount is out of the hands of the Regents or other state
         education department ofzcials.

         Last budget cycle, the board requested a funding increase of $1.6 billion, which was
         lower than what they had asked for the year before. State lawmakers subsequently
         passed a budget that included a $1 billion increase for education — still signizcantly
         short of what the Regents had called for.

         “So what they ask is really a matter of their public position, having nothing to do with
         what the ultimate delivery is going to be from the governor and the legislature,” said
         David Bloomzeld, a professor of education, law and public policy at Brooklyn College
         and the CUNY Graduate Center.

         Once again this year, a core priority for the Regents is increasing funding for
         “foundation aid,” which is a formula that sends extra dollars to high-poverty school
         districts and contributes about a third of the state education funding for New York
         City.

         Other budget priorities include focusing on high-quality early childhood education,
         English language learners and the implementation of the state’s plan for the federal
         Every Student Succeeds Act, also known as ESSA, which will determine how the state
         will support and evaluate schools.

         The meeting is the zrst since the results of November’s election, which shi|ed control
         of the New York state legislature to Democrats. Given that many newly-elected state
         senators are political progressives who campaigned on boosting school funding, the
         Regents could see an opening to press for more money for schools than they have in
         the past. But how quickly lawmakers can or will deliver on these promises remains to
         be seen.

         In other business, the Regents will look at a proposal Monday to extend the
         moratorium that excludes state English and math test scores from metrics used to
         evaluate New York teachers. Chancellor Betty Rosa announced last month that state
         education ofzcials want to continue speaking with teachers, principals, and others



https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                               16/17
12/10/2018               New data
                        Case      show how few black and Hispanic
                              1:18-cv-11657-ER            Documentstudents19-5
                                                                           benefit from Discovery
                                                                                    Filed         program for
                                                                                            12/13/18          students
                                                                                                           Page    17who
                                                                                                                       of missed
                                                                                                                          17 SHSAT cutoff
         who may wish to weigh in on the issue — which has long been politically charged —
         before making any znal decisions about the state’s teacher evaluation system.



         By Reema Aminĉĉĉĉĉ ĉĉ RAMIN@CHALKBEAT.ORGĉĉĉĉĉ



         IN THIS STORY: 2019 BUDGET, BOARD OF REGENTS, BOARD OF REGENTS CHANCELLOR BETTY ROSA, GOVERNOR ANDREW CUOMO,
         STATE DEPARTMENT OF EDUCATION




                 View Comments




                Education news.
                In your inbox.
                Email Address:

     Email Address

   Select Edition:

     Chalkbeat Chicago


                                                                   SUBSCRIBE




                                                           Education news. In context.

    About            Ethics       Contact        Events       Jobs      Become A Sponsor               Republish Our Stories          RSS
                                                           Work With Us    Donate




                     More From:     Colorado         Detroit        Indiana     New York        Tennessee        National




https://www.chalkbeat.org/posts/ny/2018/08/14/discovery-program-data-shsat/                                                                 17/17
